DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response has been considered and found to be persuasive over the rejections based on double patenting.  Therefore, the previous rejections are withdrawn and new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0264908) and, alternatively, in view of Sloan et al. (US 2006/0160708)
In regards to claim 9, Jones teaches lubricating oil composition comprising zinc-free antiwear (i.e., no zddp) as claimed [abstract, 0027 – 0031].  The composition is a passenger car motor oil [0043].  The composition comprises base oils and mixtures such as Groups II, III and IV mineral oil and/or synthetic oils (i.e., hydroisomerized hydrotreated sever hydrocracked oils, polyalphaolefin etc.) [0042, 0044].  Thus, the method of providing the composition and additives comprising the base oils, hydrocracked, hydrogenated and hydroisomerized base oils and polyalphaolefins and additives are intrinsically provided.  While optional additives may include zddp, it is optional and not required [0112 and 0113].
Alternatively, in further view of Sloan, the claim is taught.  Sloan which similarly teaches motor oils, recites the composition can comprise a synthetic lubricant additive (SLA) which comprises a blend of alphaolefins, hydroisomerized high VI HT base stock, synthetic sulfonates and vacuum distilled non-aromatic solvents and liquefied polytetrafluoroethylene (PTFE) and which provides multifunctional effects such as reducing deposits, wear, sludge, corrosion, etc. in a lubricated part [abstract, 0009 – 0014].  Thus, persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have added the SLA additive of Sloan in the oils of Jones to provide the improved multifunctional benefits recited by Sloan, as Sloan is similarly directed to motor oils and additives used therein.
In regards to claim 10, Jones in view of Sloan provides the method and teaches the composition.  Sloan teaches the SLA can be present in oil at 10% thus providing base oil at 90% [0038].  Jones teaches an oil composition which comprises 100% of the balance of oil absent the presence of additives, such as comprising at least 80% of lubricating oil and less than 20% of an additive concentrate which can comprise up to 99% of oil with 1% to 99% of additives in the concentrate [0046].  Thus, the composition comprises oil and additives in the claimed amounts. 
In regards to claims 11, Jones and Sloan combined provide the method and teach the composition having synthetic sulfonate as previously stated.
In regards to claims 12, 23, 31, Jones in view of Slone provides the method and teaches the composition comprising calcium sulfonates as detergents but do not particularly recite they are thixotropic.  However, calcium sulfonate detergents useful in engine oils are known to comprise such thixotropic (thickening) compounds and thus would have been obvious to persons of ordinary skill in the art at the time the claims were filed.  For instance, Le Coent et al. (US 2005/0137098) teaches engine oils for vehicles etc., which comprise calcium sulfonates which can have very high viscosities such as viscosities at 100ºC (Kv100) of 248 to 403 mm2/s as compared to base oils having Kv100 such as less than 50 cSt or less than 10 cSt [see 0260, Table 2].  Thus, at least in view of Le Coent, the use of such thixotropic calcium sulfonates is obvious in engine oils.
In regards to claims 13, 14, Jones and Sloan combined provide the method and teach the composition comprising Group IV base oils which are polyalphaolefins (PAOs).  While metallocene polymerized olefins are not particularly recited, they are conventional in the art for preparing PAO basestocks and thus would be obvious.
In regards to claims 16 – 18, Jones and Sloan combined provide the method and teach the composition having the claimed limitations as previously discussed.
In regards to claim 19, Jones and Sloan combined provide the method comprising blending the claimed ingredients into a composition.  While the specific order of mixing the additives is not particularly recited, it is obvious.   Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In regards to claim 20, Jones and Sloan combined teach the claimed compositions for use in engines.  When the composition is used in conventional engines which includes loaded steel-on-steel sliding mechanisms and/or non-babbitt bearings, the claimed method would have intrinsically been provided.
In regards to claims 21, 22, 24 – 30, 32 – 38, Jones and Sloan combined teach the method and composition as previously stated.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771